 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JENNIFER AMELIA ROSE,                             Case No. 1:18-cv-01384-LJO-JDP

12                         Plaintiff,                      SCREENING ORDER

13              v.                                         FINDINGS AND RECOMMENDATIONS
                                                           THAT PLAINTIFF BE PERMITTED TO
14       R. ADAIR, et al.,                                 PROCEED ON COGNIZABLE CLAIMS
                                                           AND THAT NON-COGNIZABLE CLAIMS
15                         Defendants.                     BE DISMISSED WITH LEAVE TO AMEND

16                                                         OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                         ECF No. 1

18

19              Plaintiff Jennifer Amelia Rose1 is a state prisoner proceeding without counsel in this civil

20   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed October 9, 2018, ECF
21   No. 1, is before the court for screening under 28 U.S.C. § 1915A. The court finds that plaintiff

22   has stated excessive force claims against defendants Moody, Adair, Harmon, Franco, and

23   Rodriguez; a deliberate indifference claim against defendant Agbayani; and an equal protection

24   claim against defendant Harmon. The court will recommend that plaintiff’s remaining claims be

25   dismissed without prejudice and that she be granted leave to amend the complaint.

26         I.        SCREENING AND PLEADING REQUIREMENTS
27              A district court is required to screen a prisoner’s complaint seeking relief against a

28   1
         Plaintiff is also known as John David Gann.
                                                           1
 1   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

 2   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or

 3   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 4   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 5             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 6   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 7   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 8   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 9   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

10   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

11   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

12   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

13   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

14   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

15   (citations omitted).

16             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

17   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

18   appears beyond doubt that the plaintiff can prove no set of facts in support of her claim which

19   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

20   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).
21       II.      FACTUAL ALLEGATIONS2

22             Plaintiff is currently incarcerated at Mule Creek State Prison (“MCSP”) in Ione,

23   California. ECF No. 10. Plaintiff alleges constitutional violations arising out of her confinement

24   at Kern Valley State Prison (“KVSP”). ECF No. 1 at 3. Plaintiff names six defendants, all of

25   whom are employed at KVSP: R. Adair, a correctional officer; J. Harmon, a correctional officer;

26
27
     2
       The court draws the facts of this section from plaintiff’s complaint, ECF No. 1, and accepts
28   them as true for purposes of screening.
                                                        2
 1   M. Franco, a correctional officer; A. Rodriguez, a correctional officer; M. Moody, a correctional

 2   sergeant; and M. Agbayani, a licensed vocational nurse. Id. at 2.

 3          Plaintiff alleges:

 4                          On September 13, 2016, plaintiff Jennifer Rose, a male-to-
                    female transsexual or transwoman, was an inmate at KVSP, Facility
 5                  D, housing unit 1, when she was [viciously] attacked and beaten by
                    correctional officers (c/o) Adair and Harmon without warning. As
 6
                    plaintiff Ms. Rose faced a wall and locker with her hands up, c/o
 7                  Adair hit her from behind and tackled her to the ground, while
                    simultaneously c/o Harmon swung at plaintiff’s right side facial and
 8                  head area either with his fist or a weapon. Ms. Rose fell to the
                    concrete floor where she became pinned under the full bodyweight
 9                  of c/o Adair unable to move as c/o Harmon kicked her in the face
                    and called her a “faggot” (a derogatory term toward gay or
10
                    transgender people). Plaintiff noticed blood dripping from her
11                  forehead as c/o Adair kept yelling “stop resisting!” as [he]
                    continued punching her in the head and wrestling her arms behind
12                  her back. C/o Adair and c/o Harmon placed plaintiff in [handcuffs]
                    and lifted her by each arm to her feet to be escorted out of the
13                  housing unit to the Facility D Medical Clinic. This entire incident
14                  happened under direct supervision and orders of Sgt. Moody.

15   ECF No. 1 at 3, 5. While plaintiff was en route to the medical clinic, plaintiff was transferred to
16   the custody of c/o Franco and c/o Rodriguez. Id. at 5. Plaintiff alleges that while she was in
17   “handcuff restraints and defenseless,” Franco and Rodriguez assaulted her: they “body slammed
18   plaintiff face down on the asphalt track and dropp[ed] their knees and body weight on plaintiff’s
19   back and head.” Id. at 6. At this point, plaintiff “was bleeding from a serious head injury and
20   pinned to the ground under the full bodyweight of Franco and Rodriguez unable to [breathe] or
21   inhale.” Id. Sgt. Moody then ordered plaintiff to be put in “leg restraints and a spit mask.” Id.
22   “Plaintiff was then lifted and placed face down [in] a gurney and strapped in.” Id.
23          Plaintiff was then transported to the clinic, where she remained for four to five hours. Id.
24   at 7. Plaintiff repeatedly requested medical care, but nurse Agbayani told her that “nothing could
25   be done for [her] per Sgt. Moody and that there was ‘no injury, only dried blood.’” Id. Plaintiff
26   was transported to the administrative segregation unit, where a nurse took note of plaintiff’s
27   injuries and referred her to the Correctional Treatment Center for emergency transportation to the
28
                                                       3
 1   Delano Regional Medical Center. Id. There, “Plaintiff received multiple stitches for a 4 cm

 2   laceration/cut on her forehead, a CT scan and x-rays for the serious head injury.” Id. at 7-8.

 3   Plaintiff suffered additional injuries as well. Id. at 8.

 4       III.      DISCUSSION

 5                 A. Requirements Under 42 U.S.C. § 1983

 6              Section 1983 allows a private citizen to sue for the deprivation of a right secured by

 7   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

 8   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

 9   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

10   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

11   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

12   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

13   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

14   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing

15   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to

16   terminate a series of acts by others,” which the defendant “knew or reasonably should have

17   known would cause others to inflict a constitutional injury.” Id.

18              All named defendants are state-prison employees who, accepting plaintiff’s allegations as

19   true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of Guam, 798

20   F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law
21   while acting in his official capacity or while exercising his responsibilities pursuant to state law.”

22   (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff sufficiently

23   alleged facts to satisfy the causation requirement.

24              Plaintiff has plausibly alleged that all defendants personally participated in or caused the

25   alleged deprivations. Plaintiff alleges that Adair, Harmon, Franco, and Rodriguez each used

26   excessive force on her. Plaintiff alleges that Moody ordered and supervised the attack. Finally,
27   plaintiff alleges that Agbayani withheld medical treatment that plaintiff required.

28              The remaining question is whether defendants violated federal law. Plaintiff seeks to
                                                           4
 1   bring claims for cruel and unusual punishment, due process violations, and equal protection

 2   violations. ECF No. 1 at 8-9. Plaintiff’s allegations do not support due process claims.

 3   However, the alleged facts do implicate cruel and unusual punishment and equal protection

 4   violations. Thus, we will analyze below whether plaintiff has stated such claims against

 5   defendants.

 6              B. Excessive Force

 7          The Eighth Amendment prohibits those who operate our prisons from using “excessive

 8   physical force” against inmates. Wilkins v. Gaddy, 559 U.S. 34 (2010) (per curiam); Hudson v.

 9   McMillian, 503 U.S. 1, 8-9 (1992). For claims arising out of the use of excessive physical force,

10   the core inquiry is “whether force was applied in a good-faith effort to maintain or restore

11   discipline, or maliciously and sadistically to cause harm.” Wilkins, 559 U.S. at 37

12   (quoting Hudson, 503 U.S. at 7). To facilitate this inquiry, the Supreme Court has articulated five

13   factors to consider: “(1) the extent of injury suffered by an inmate; (2) the need for application of

14   force; (3) the relationship between that need and the amount of force used; (4) the threat

15   reasonably perceived by the responsible officials; and (5) any efforts made to temper the severity

16   of a forceful response.” Hudson, 503 U.S. at 7.

17          While the extent of injury suffered by an inmate is one of the factors to be considered in

18   determining whether the use of force is wanton and unnecessary, the absence of serious injury

19   does not end the Eighth Amendment inquiry. See id. Whether the alleged wrongdoing is

20   objectively “harmful enough” to establish a constitutional violation is contextual and responsive
21   to contemporary standards of decency. Id. at 8 (citing Estelle v. Gamble, 429 U.S. 97, 103

22   (1976)). Such standards are always violated when prison officials maliciously and sadistically

23   use force to cause harm, whether or not significant injury is evident. See id.; see also Schwenk v.

24   Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (holding no lasting injury required for an act to

25   qualify as sexual assault because sexual assault was deeply offensive to human dignity); Felix v.

26   McCarthy, 939 F.2d 699, 701-02 (9th Cir. 1991) (holding that it is not the degree of injury that
27   makes out a violation of the Eighth Amendment but rather use of official force or authority that is

28   intentional, unjustified, brutal and offensive to human dignity). That is not to say that every
                                                        5
 1   malevolent touch by a prison guard gives rise to a federal cause of action; the Eighth

 2   Amendment’s prohibition of cruel and unusual punishment necessarily excludes from

 3   constitutional recognition de minimis uses of physical force. Hudson, 503 U.S. at 9-10

 4   (concluding that blows directed at inmate which caused bruises, swelling, loosened teeth and a

 5   cracked dental plate were not de minimis).

 6          Here, plaintiff has stated excessive force claims against defendants Moody, Adair,

 7   Harmon, Franco, and Rodriguez. Plaintiff alleges that Adair, Harmon, Franco, and Rodriguez

 8   assaulted her without warning, causing serious injury. ECF No. 1 at 3, 5-6. She alleges that that

 9   Moody ordered and supervised the attack. Id. at 5.

10          C.      Deliberate Indifference to Serious Medical Needs

11          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

12   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

13   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

14   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

15   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

16   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the

17   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d

18   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

19   1133, 1136 (9th Cir. 1997) (en banc) (internal quotation marks omitted)). “This second prong—

20   defendant’s response to the need was deliberately indifferent—is satisfied by showing (a) a
21   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

22   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be

23   manifest “when prison officials deny, delay or intentionally interfere with medical treatment, or it

24   may be shown by the way in which prison physicians provide medical care.” Id. When a

25   prisoner alleges a delay in receiving medical treatment, the delay must have led to further harm

26   for the prisoner to make a claim of deliberate indifference to serious medical needs. See
27   McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d

28   404, 407 (9th Cir. 1985)).
                                                         6
 1           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

 2   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

 3   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

 4   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

 5   prison official should have been aware of the risk, but was not, then the official has not violated

 6   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

 7   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

 8   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

 9   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood

10   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

11   between an inmate and prison medical personnel—or between medical professionals—on

12   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

13   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

14          Here, the court finds that plaintiff has a stated a deliberate indifference claim against

15   defendant Agbayani. Plaintiff’s allegations satisfy the first prong because her injuries led to her

16   hospitalization. ECF No. 1 at 7-8. Plaintiff’s allegations satisfy the second prong because she

17   told Agbayani that she required medical aid, but Agbayani nonetheless withheld medical

18   treatment, causing plaintiff harm. Id.

19              D. Equal Protection

20          “To state a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of
21   the Fourteenth Amendment a plaintiff must show that the defendants acted with an intent or

22   purpose to discriminate against the plaintiff based upon membership in a protected class.”

23   Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (quotation marks and citation omitted)

24   (rejecting equal protection claim where inmate failed to show that he was treated differently than

25   any other inmates in the relevant class). “The first step in equal protection analysis is to identify

26   the [defendants’ asserted] classification of groups.” Thornton v. City of St. Helens, 425 F.3d
27   1158, 1166-67 (9th Cir. 2005) (internal quotation marks omitted). “The groups must be

28   comprised of similarly situated persons so that the factor motivating the alleged discrimination
                                                        7
 1   can be identified.” Id. at 1167. Classifications based on race, alienage, national origin, and

 2   gender all receive heightened scrutiny. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S.

 3   432, 440 (1985). In Schwenk v. Hartford, 204 F.3d 1187, 1201 (9th Cir. 2000), the Ninth Circuit

 4   explained that gender means “an individual’s sexual identity,” and that, under the Supreme

 5   Court’s holding in Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), when a defendant’s action

 6   is based upon the fact that the plaintiff fails to “conform to socially-constructed gender

 7   expectations,” the defendant has engaged in gender-based discrimination. Schwenk, 204 F.3d at

 8   1201-02. At least one court in this Circuit has construed Schwenk to conclude that

 9   “discrimination based on transgender status independently qualifies as a suspect classification

10   under the Equal Protection Clause because transgender persons meet the indicia of a ‘suspect’ or

11   ‘quasi-suspect classification’ identified by the Supreme Court.” Norsworthy v. Beard, 87 F.

12   Supp. 3d 1104, 1119 (N.D. Cal. 2015).

13          Here, plaintiff alleges that she is a transgender individual and that Harmon attacked her

14   “based on her gender identity, sex, or sexual preferences.” ECF No. 1 at 3, 9. At the first step of

15   the equal protection analysis, the court identifies defendant’s asserted classification of groups as

16   (1) inmates who conform with gender stereotypes and (2) inmates who do not conform with

17   gender stereotypes. Plaintiff is in the latter group and has alleged that Harmon attacked her

18   because of this classification. Id. at 5 (alleging that defendant Harmon called her a “faggot”

19   while he attacked her). On these facts, the court concludes that plaintiff has stated an equal

20   protection claim against defendant Harmon.3 Plaintiff has not stated an equal protection claim
21   against any other defendant because she has failed to allege any facts evidencing discriminatory

22
     3
23     Whether transgender individuals are a protected class and which level of scrutiny to use in such
     cases are unsettled issues of law, and the issues have not yet been briefed in this case. We will
24   allow plaintiff’s claim to proceed at this stage because it has an arguable basis in law. See Guti v.
     U.S. I.N.S., 908 F.2d 495, 496 (9th Cir. 1990) (holding that, at the screening stage, a claim may be
25   dismissed as frivolous only when it “lack[s] any arguable basis in law or in fact”). Should this
26   issue remain relevant at later stages of the case, we will seek briefing from the parties. If
     appropriate, the court will consider a request from plaintiff for the court to appoint counsel to
27   assist with such briefing, since the complexity of the issue may exceed the capabilities of an
     incarcerated, pro se litigant.
28
                                                        8
 1   intent.

 2       IV.      CONCLUSION

 3             The court has screened plaintiff’s complaint and finds that plaintiff has stated excessive

 4   force claims against defendants Moody, Adair, Harmon, Franco, and Rodriguez; a deliberate

 5   indifference claim against defendant Agbayani; and an equal protection claim against defendant

 6   Harmon. The court will recommend that plaintiff’s remaining claims be dismissed without

 7   prejudice and that she be granted leave to amend the complaint.

 8             Should plaintiff choose to amend the complaint, the amended complaint should be brief,

 9   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

10   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

11   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

12   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

13   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

14   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

15   in the deprivation of her rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

16   that a short, concise statement of the allegations in chronological order will assist the court in

17   identifying her claims. Plaintiff should name each defendant and explain what happened,

18   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

19   rights. Plaintiff should also describe any harm she suffered from the violation of her rights.

20   Plaintiff should not fundamentally alter her complaint or add unrelated issues. See Fed. R. Civ. P.
21   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

22   defendants belong in different suits . . . .”).

23             Any amended complaint will supersede the original complaint, Lacey v. Maricopa

24   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

25   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

26   amended complaint is filed, the original complaint no longer serves any function in the case.
27   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

28   of each defendant must be sufficiently alleged. The amended complaint should be titled “First
                                                          9
 1   Amended Complaint,” refer to the appropriate case number, and be an original signed under

 2   penalty of perjury.

 3      V.       RECOMMENDATIONS

 4            Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

 5   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

 6   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 7   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

 8   Id. Thus, the undersigned submits the following findings and recommendations to a United

 9   States District Judge under 28 U.S.C. § 636(b)(l):

10            1. Plaintiff states excessive force claims against defendants Moody, Adair, Harmon,

11               Franco, and Rodriguez; a deliberate indifference claim against defendant Agbayani;

12               and an equal protection claim against defendant Harmon.

13            2. Plaintiff’s remaining claims should be dismissed without prejudice, and plaintiff

14               should be granted leave to amend the complaint.

15            3. If plaintiff files an amended complaint, defendants Agbayani, Moody, Adair, Harmon,

16               Franco, and Rodriguez should not be required to respond until the court screens the

17               amended complaint.

18            Within fourteen days of service of these findings and recommendations, plaintiff may file

19   written objections with the court. If plaintiff files such objections, she should do so in a

20   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”
21   Plaintiff is advised that failure to file objections within the specified time may result in the waiver

22   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

23   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26
     Dated:      May 6, 2019
27                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        10
 1

 2

 3   No. 203.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                11
